           Case 3:20-cv-00939-JR           Document 12         Filed 07/08/20      Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION

KINETIC SYSTEMS, INC., a California
corporation,
                                                    No. 3:20-cv-00939-JR
               Plaintiff,
v.                                                  ORDER REFERRING CASE TO
                                                    ARBITRATION
GRAY CONSTRUCTION, INC., a
Kentucky corporation; TRAVELERS
CASUALTY AND SURETY COMPANY
OF AMERICA, a Connecticut corporation;
TRAVELERS CASUALTY AND SURETY
COMPANY; a Connecticut corporation; ST.
PAUL FIRE AND MARINE INSURANCE
COMPANY, a Connecticut corporation,

               Defendants.


          The parties having stipulated to the Plaintiff Kinetic Systems, Inc. 's Unopposed

 Stipulated Motion to Arbitrate This Dispute and Stay Proceedings (11] and the Court being duly

 advised, IT IS HEREBY ORDERED as follows:


          i)      All claims asserted by plaintiff Kinetic Systems Inc., ("KSI") against defendant Gray

                  Constrnction, Inc. ("Gray") in the present action shall be submitted to binding

                  arbitration.

 Page 1           ORDER REFERRING CASE TO ARBITRATION
         Case 3:20-cv-00939-JR           Document 12         Filed 07/08/20       Page 2 of 3




        ii)    This action is stayed in its entirety pending the outcome of arbitration.


        iii)   The venue of the arbitration shall be Lexington, Kentucky.


        iv)    The threshold issue ofjoinder/consolidation ofclaims and counterclaims arising from

               the Texas Project and Oregon Project, as those terms are defined in and set forth in

               Gray's Notice of Arbitration filed with the International Institute for Conflict

               Prevention and Resolution on or about Febrnary 3, 2020, shall be decided by a single

               arbitrator selected as follows: Gray will propose three qualified arbitrators. Kinetics

               will select one of the three proposed by Gray. The single arbitrator shall then be

               jointly appointed by the parties, and she or he will not be eligible to serve on the

               arbitration panel that will hear and rnle on the merits of the dispute. The decision of

               the single arbitrator on the issue of joinder/consolidation shall be final and binding on

               the parties.


        v)     All other disputes between KSI and Gray arising out of or relating to the Texas

               Project and Oregon Project, whether procedural or substantive, including their

               disputes concerning choice of governing law, shall be decided in arbitration in

               accordance with the Center for Public Resources Rules for Non-Administered

               Arbitration of Business Disputes and the parties' subcontracts.



        vi)    Defendant Gray Construction, Inc.'s Motion to Compel Arbitration and to

               Dismiss Action Pursuant to the Federal Arbitration Act [6] and Defendant

               Travelers Casualty and Surety Company of America's Joinder in Gray

               Construction, Inc.' s Motion to Compel Arbitration and to Dismiss the Action [9]

               are deemed withdrawn.




Page2          ORDER REFERRING CASE TO ARBITRATION
        Case 3:20-cv-00939-JR         Document 12        Filed 07/08/20     Page 3 of 3




        The Comi has reviewed the reasons offered in support of entry of this Order Refening

Case to Arbitration and finds that there is good cause to enter this Order. Accordingly, the Comi

adopts the above Order Refen-ing Case to Arbitration.



        IT IS SO ORDERED




                                                    Honorable Magistrate Judge Jolie A. Russo




Page3         ORDER REFERRING CASE TO ARBITRATION
